Name: Commission Regulation (EC) NoÃ 699/2006 of 5 May 2006 amending Annex I to Council Regulation (EEC) NoÃ 2092/91 as regards conditions of access for poultry to open-air runs
 Type: Regulation
 Subject Matter: cultivation of agricultural land;  agricultural activity;  health;  agricultural policy
 Date Published: nan

 6.5.2006 EN Official Journal of the European Union L 121/36 COMMISSION REGULATION (EC) No 699/2006 of 5 May 2006 amending Annex I to Council Regulation (EEC) No 2092/91 as regards conditions of access for poultry to open-air runs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs (1), and in particular the second indent of Article 13 thereof, Whereas: (1) According to the principles of organic farming, livestock should have access to open-air or grazing areas, whenever weather conditions permit. (2) Current rules on organic production provide an exception to this principle for mammals where Community or national requirements relating to specific animal health problems prevent access of these animals to outdoor areas. However, no exception is provided for organic poultry. (3) In the light of current concerns about the spread of avian influenza, it is necessary to take account of precautionary measures which may require poultry to remain indoors. For the sake of coherence and clarity and in order to guarantee the continuity of the organic poultry production system, it is also necessary to allow producers to keep their poultry indoors without losing organic status, where restrictions, including veterinary restrictions, which are taken on the basis of Community law for the purpose of protecting public or animal health, prevent poultry from having access to the open-air or to grazing areas. (4) Restricting access to outdoor runs for poultry used to permanent outdoor access may compromise their welfare. In order to reduce the negative impact of such measures the animals shall have permanent access to sufficient quantities of roughage and suitable material allowing each bird to take up roughage, scratch and dust bath according to its needs. (5) Regulation (EEC) No 2092/91 should therefore be amended accordingly. (6) There is an urgent need for the measures provided for in this Regulation, considering that restrictions are already being applied in certain Member States. This Regulation should therefore enter into force on the day of its publication in the Official Journal of the European Union. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee set up by Article 14 of Regulation (EEC) No 2092/91, HAS ADOPTED THIS REGULATION: Article 1 In part B of Annex I to Regulation (EEC) No 2092/91 the following point 8.4.7 is added: 8.4.7. Notwithstanding the provisions laid down in points 8.4.2 and 8.4.5, poultry may be kept indoors where restrictions, including veterinary restrictions, which are taken on the basis of Community law for the purpose of protecting public or animal health, prevent or restrict access of poultry to open-air runs. Where poultry are kept indoors, they shall permanently have access to sufficient quantities of roughage and suitable material in order to meet the poultrys ethological needs. The Commission shall examine the application of this paragraph, in particular as regards animal welfare requirements, by 15 October 2006. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Commission Regulation (EC) No 592/2006 (OJ L 104, 13.4.2006, p. 13).